Citation Nr: 0013744	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to June 
1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  An unappealed April 1982 rating decision denied service 
connection for psychiatric disability.

2.  Subsequent Board decisions of December 1990 and January 
1995, and an unappealed rating decision of September 1996, 
continued the denial of service connection for psychiatric 
disability.

3.  The evidence added to the record since the September 1996 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the report of the veteran's 
examination for discharge is not on file.  The record 
reflects that the National Personnel Records Center (NPRC), 
in response to VA's request for service medical records, 
forwarded all available records in March 1982.  In April 
1990, the NPRC again conducted a search for all available 
service medical records for the veteran, to include any 
mental health records, to no avail.  The veteran was informed 
in a December 1990 Board decision that efforts to obtain any 
additional service medical records had been unsuccessful, and 
the veteran, on several occasions, has essentially indicated 
that he has no pertinent records in his possession.  In light 
of the above, the Board concludes that all reasonable efforts 
to secure any additional service medical records, including 
the report of the veteran's examination for discharge, have 
been undertaken, and that no further development in this 
respect is required.

The Board also notes that the veteran's representative has 
requested that the case be remanded, contending that neither 
the veteran's DD 214 nor records concerning the reason for 
the veteran's discharge are on file.  The Board points out, 
however, that the veteran's DD 214 is on file.  Moreover, in 
April 1990 the NPRC explained that the veteran was discharged 
under the Expeditious Discharge Program for failure to 
maintain acceptable standards for retention.  In any event, 
to the extent that the veteran's representative suggests that 
a remand is warranted in order to secure additional service 
medical records, as noted in the preceding paragraph, all 
reasonable efforts have been undertaken to secure any such 
records to no avail.  Accordingly, the Board concludes that 
further delay of the appellate process for the purpose of 
attempting to obtain additional service medical records is 
not warranted.

The Board lastly notes that the veteran may be in receipt of 
disability benefits from the Social Security Administration 
(SSA).  While records from that agency have not been 
obtained, the Board points out that neither the veteran nor 
his representative has requested that VA obtain records from 
SSA, nor suggested that any SSA records would contain medical 
evidence linking the veteran's psychiatric disability to 
service.  Accordingly, the Board concludes that further delay 
of the appellate process for the purpose of securing any 
records from SSA is not warranted.

The Board notes that the decision in Hodge v. West, 155 F.3d 
1356 (1998), essentially held that the definition of "new 
and material" evidence provided by 38 C.F.R. § 3.156(a) is 
for application rather than the definition of "new and 
material" evidence enunciated by the Court of Appeals for 
Veterans Claims in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome).  The Board 
notes, however, that the January 1999 Statement of the Case 
provided the veteran with the appropriate laws and 
regulations pertaining to his claim, including citation to 
38 C.F.R. § 3.156.  The Board therefore concludes that a 
remand of the veteran's case is not warranted.

Service connection for psychiatric disability was denied in 
an unappealed April 1982 rating decision.  Subsequent Board 
decisions of December 1990 and January 1995, and an 
unappealed rating decision of September 1996, continued the 
denial of service connection for psychiatric disability.  
Generally, a claim which has been denied in a final Board or 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the September 1996 
rating decision included service medical records which show 
that the veteran reported, at his enlistment examination, a 
history of nervous trouble (mild anxiety), habitual 
stuttering or stammering, and sleepwalking.  His enlistment 
examination was normal, except for the presence of a mild 
stutter.  The treatment reports show that the veteran was 
seen in May 1979 at the Inpatient Social Work Service for a 
mental evaluation.  At that time, the veteran was noted to 
have a slowness of thought and loosening of association.  His 
speech was described as incoherent at times due to 
stuttering.

The evidence previously of record also included private and 
VA treatment reports for October 1981 to September 1995 which 
show that the veteran first presented with psychiatric 
symptoms in November 1981, shortly following which he was 
diagnosed with, inter alia, paranoid schizophrenia.  The 
treatment reports document the veteran's contention that he 
developed psychiatric symptoms in service and was medically 
discharged, but do not otherwise address the etiology of the 
veteran's disability.

The evidence of record also included several statements by 
the veteran, as well as January 1990 and August 1996 
statements by the veteran's mother, and the transcript of the 
veteran's March 1990 hearing before a VA hearing officer.  In 
his statements and testimony, the veteran essentially 
maintained that he had no psychiatric problems prior to 
service, that he began hearing voices in service, that he was 
diagnosed with and discharged from service for psychiatric 
disability, and that he was told at discharge that he was 
depressed and paranoid.  The statements by the veteran's 
mother essentially indicate that the veteran had no 
psychiatric problems prior to service, but developed 
depression while in service.

Pertinent evidence added to the record since the September 
1996 rating decision includes a VA hospital report for 
February 1995 to March 1995, and several statements by the 
veteran.

The VA hospital report is a duplicate of a hospital report 
which was of record at the time of the September 1996 
decision, and is clearly not new.

The statements by the veteran essentially reiterate 
contentions of record at the time of the September 1996 
decision to the effect that he began hearing voices in 
service and that he was diagnosed with psychiatric disability 
in service; the statements are therefore not new.  In any 
event, as the veteran is a layperson, his account of what his 
service examiner purportedly told him, filtered as it is 
through the sensibilities of a layperson, does not constitute 
competent evidence of the presence of psychiatric disability 
during service.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In addition, while the veteran is competent to 
testify as to his symptoms manifested in service and 
thereafter, he is not competent to relate those symptoms to 
any currently present condition.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  As lay persons are not competent to 
offer medical opinions, the assertions of the veteran 
concerning medical causation cannot constitute competent 
medical evidence with which to reopen a claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Therefore, his 
statements are not, either alone or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of the 
claim.

As a whole, the new evidence received in the veteran's claims 
file subsequent to the September 1996 rating decision does 
not tend to show that the veteran's psychiatric disability 
was incurred in or aggravated by service.  Thus, in the 
Board's judgment, this evidence, when considered either by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the September 1996 rating decision is not new 
and material and the claim is not reopened.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for psychiatric 
disability is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

